Citation Nr: 0025977	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, earlier than February 3, 
1992, for the award of service connection for T5 paraplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1947 to 
September 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision, in which 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for T5 paraplegia and assigned an effective date 
of award of February 3, 1992.

The Board notes that, subsequent to the RO's Statement of the 
Case issued in December 1997, the appellant submitted records 
which were duplicative of evidence previously considered by 
the RO.  As such, the Board finds that no prejudice results 
to the appellant in adjudicating this claim.  See 38 C.F.R. 
§ 20.1304(c) (1999); VA O.G.C. Prec. 16-92 (July 24, 1992).

The Board further notes that the appellant's motion alleging 
clear and unmistakable error (CUE) in a May 1975 Board 
decision, which denied service connection for osteoarthritis 
with lumbar disc syndrome and myelopathy, is addressed in a 
separate, concurrently issued decision identified by Docket 
Number 98-10 647A.


FINDINGS OF FACT

1.  In a decision issued in May 1975, the Board denied the 
appellant's claim for service connection for osteoarthritis 
with lumbar disc syndrome and myelopathy.  That decision is 
final.

2.  Medical opinion obtained during a VA hospitalization 
beginning on February 3, 1992 first linked T5 paraplegia to 
in- service disease or injury.



CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for 
osteoarthritis with lumbar disc syndrome and myelopathy in 
May 1975 and, accordingly, that decision is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. 
§ 20.1100 (1999).

2.  The criteria for an effective date prior to February 2, 
1993, for the award of service connection for T5 paraplegia, 
have not been met. 38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an earlier 
effective date for his award of service connection for T5 
paraplegia.  Upon review of his statements and testimony of 
record, he essentially argues that he is entitled to an 
earlier effective date due to CUE in the Board's May 1975 
rating decision which denied his claim for service connection 
for osteoarthritis with lumbar disc syndrome and myelopathy.  
As noted in the Introduction, the Board addresses these 
contentions in a separate but concurrently issued decision.  
As such, the Board will limit discussion in this decision as 
to whether the appellant is entitled to an earlier effective 
date for his award of service connection based upon the 
statute and regulations governing effective dates.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

However, a claim that has been denied either by the Board or 
stems from an untimely appealed RO rating decision becomes 
final and may only be reopened with the presentation of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  Upon reopening, the former 
disposition of the claim may be reviewed, but the effective 
date for benefits awarded after the successful reopening of a 
previously final disallowance of a claim is later of the date 
of receipt of the application to reopen or the date 
entitlement arose.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400(a) 3.400(o)(2), 3.400(q)(1)(ii) (1999).  
See Melton v. West, 13 Vet.App. 442 (2000).  In essence, an 
effective date for a reopened claim cannot be the date of the 
original claim.  See Waddell v. Brown, 5 Vet.App. 454, 456 
(1993).  Rather, any award of benefits made upon a claim 
reopened under section 5108 on other than service department 
reports will have an effective date no earlier on the date of 
the new application for benefits.  Spencer v. Brown, 4 
Vet.App. 283, 293 (1993).  See also Flash v. Brown, 8 
Vet.App. 332, 340 (1995) (when claim to reopen is successful 
and benefit is awarded upon readjudication, the effective 
date is date of claim to reopen).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  Such communication 
may be offered by the claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next of kin.  38 C.F.R. § 3.155 (1999).  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital may also be accepted as the 
date of receipt of claim.  38 C.F.R. § 3.157(1) (1999).  
However, acceptance of such evidence does not allow 
retroactive benefits unless based upon a change of effective 
date of law or VA issue.  38 C.F.R. § 3.114 (1999).

In pertinent part, the record reveals the appellant's 
complaint of neck and back pain ever since he underwent an 
in- service spinal anesthesia for hemorrhoid surgery in 1951.  
Based upon a VA opinion dated in 1961, the RO granted service 
connection for myositis/fasciitis as a residual of the in- 
service spinal anesthesia in 1961, and assigned a 20 percent 
rating which remained continuously in effect thereafter.  In 
1974, the appellant developed a complete myelopathy at C6- 7 
following the insertion of a dorsal column stimulator for a 
non- service connected back disability.  Subsequently, he 
raised for the first time a claim for service connection for 
paraplegia as a residual of a spinal anesthesia procedure 
performed in service.  In May 1975, the Board denied the 
separate and distinct claim of service connection for 
osteoarthritis with lumbar disc syndrome and myelopathy.  
That decision is final.  38 C.F.R. § 20.1100(a) (1999).  
Thereafter, the RO addressed the appellant's contentions that 
his paraplegia was related to his spinal anesthesia performed 
in service in both claims to reopen and claims for an 
increased rating for fasciitis/myositis.

On February 3, 1992, the appellant was admitted to VA Medical 
Center in Palo Alto, California due, in part, to complaint of 
back pain.  This hospitalization led to a Grand Rounds 
discussion with Neurology, Neuroradiology and Spinal Cord 
Injury Staff Physicians, and resulted in opinion that his 
1951 spinal anesthesia probably involved injury in the nerve 
fibers to the lumbar fascia and muscles rather than disease 
of the fascia and/or muscle.  As such, it was determined that 
the diagnosis of his back disability may have been 
arachnoiditis rather than fasciitis or myositis.  There was 
further opinion that his arachnoiditis predisposed him to 
develop the paraplegia that he sustained during the insertion 
of the dorsal column stimulator.  The RO first received this 
opinion by a February 25, 1992 letter from Lon H. Bradleigh, 
M.D.  The date of the hospitalization formed the basis for 
the RO's June 1997 award of service connection for T5 
paraplegia as well as the assignment of the award of 
effective date.  

In pertinent part, the appellant's other clinical records 
subsequent to the Board's May 1975 decision included a 
December 1986 VA discharge summary which revealed opinion 
that adhesions between his spinal cord and the spinal canal 
may have been the cause of his back pain.  However, a 
suboptimal magnetic resonance imaging scan (MRI) was unable 
to clarify the nature and extent of the lesions and there was 
also opinion that performing rhizotomies to alleviate his 
back pain might result in widespread arachnoiditis.  There 
was no opinion or evidence of record showing that his 
paraplegia was causally related to service and/or a service 
connected disability.

In this case, the appellant claims entitlement to an 
effective date prior to February 3, 1992 for his award of 
service connection for T5 paraplegia.  In this respect, he 
essentially argues that the evidence of record demonstrates 
that his paraplegia was first manifested in 1974.  Indeed, 
the Board recognizes that the evidence of record does in fact 
establish the onset of T5 paraplegia in 1974.  However, a 
factual basis for the grant of service connection was first 
established by medical opinion during VA hospitalization 
beginning in February 1992.  Prior to this time, there was no 
opinion or factual basis showing that the appellant was 
entitled to this benefit.  That is, there was no medical 
opinion linking the T5 paraplegia to in- service disease or 
injury or to service connected disability.  Thus, the Board 
finds that an effective date earlier than February 3, 1992, 
for the award of service connection for T5 paraplegia, is not 
warranted. 


ORDER

An effective date, earlier than February 3, 1992, for the 
grant of service connection for T5 paraplegia is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


